DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the extendable arms” (claim 6), “the base units” (claims 6, 8, and 10), “the first drive unit” (claim 8), “the base unit” (claim 8), “the second drive unit” (claim 10), “the plurality of movable bodies” (claim 10), or “the first to the nth extendable arms” (claim 10).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent JP 8-71964.
 	Japanese patent JP 8-71964 shows a robot (3) comprising extendable arms (11) having end effectors (12) rotatably mounted on the free ends thereof.  Each end effector includes a grasping unit (13) for capturing a target object.  A control and detection unit (15,20,14,16) is capable of causing the necessary extension or contraction of arms (11) to grasp the target object.  Regarding claim 4, each extension arm (11) includes a base unit (10) that electrically drives the arm to extend or retract.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15, and 16, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent JP 8-71964 in view of Gurevich (US-6,840,481).
 	There is no disclosure in the Japanese (‘964) patent of second drive units for powering end effectors to rotate with respect to the extendable arms.
	However, Gurevich shows an embodiment in Figure 3 comprising two grasping end effectors that can linearly move along a contracting or extension axis and can also pivot to grip a target object.  As best shown in Figure 1, the pivotal grasping jaws of each end effector are actuated by a “jaw motor” that is separate from the “ball crew motor” that linearly moves the end effector.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second drive motor for pivotally driving jaws of each grasping unit (13) in the Japanese (‘964) robot, as taught by Gurevich, in order to create a versatile gripper that could handle object of different shapes and sizes.
 	In regard to claims 15 and 16, while the Japanese (‘964) patent broadly discloses grasping spacecraft and satellites, there is no specific mention of handling object parts with a tapered cylindrical surface such as a PAR or nozzle.  However, the resulting arrangement suggested above could obviously grasp a conventional PAR or nozzle having at least a slightly tapered cylindrical shape due to the pivotal nature of the grasping jaws.

Claims 1-4, 6, and 11-14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeum et al. (US-8,408,616) in view of Yasuda et al. (US-8,936,291).
 	The patent to Yeum et al. shows a robot (1) comprising an extendable device (67,67, 57) and end effectors mounted on the ends of each portion of the extendable device wherein each end effector includes a pivotable grasping unit (40,40,30) that extends outwardly relative to the frame (21).  The robot is capable of grasping a target object after extending or contracting the extendable device accordingly.  The Yeum et al. patent does not specifically disclose a control unit as is called for in the above claims of the instant application.
 	However, it is old and well known to provide a controller for controlling all aspects of a robotic gripper.  The patent to Yasuda et al. shows a robotic gripper that can extend (see arrow B) or retract (see arrow A) its grasping claws (17) to handle objects of various shapes.  A controller (2) is provided to extend or retract the claws according to the specific shape and size of a target object.
 	It would have been obvious to a person having ordinary skill in the art to provide a controller on the Yeum et al. robot, as taught by Yasuda et al., so that objects of a certain shape and size could be effectively grasped by appropriate extension or contraction of the extendable arms.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bigelow (US-9,463,883) and Bischof et al. (US-7,207,525) show robotic grippers having at least two extendable arms for handling target objects of various shapes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/31/2022